DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 04/22/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 05/10/2021.  The information disclosed therein was considered.

Specification
The disclosure is objected to because of the following informalities: 
Appropriate correction is required.
Regarding claims 39, 45 & 50, the limitations cites” consecutive”, it is unclear where this is shown in the figures nor in the specification.

Regarding claim 42, the limitations cites “simultaneously”, it is unclear where this is shown in the figures nor in the specification.
Claim Objections
Claims 39, 42, 45 & 50 objected to because of the following informalities:  
Regarding claims 39, 45 & 50, the limitations cites” consecutive”, it is unclear where this is shown in the figures nor in the specification.

Regarding claim 42, the limitations cites “simultaneously”, it is unclear where this is shown in the figures nor in the specification.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 & 42-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the limitations cites “wherein a data signal of the plurality of data signals is the control signal.”, it is unclear how the data signal can be the control signal.  Clearly as shown in figure 3E, the ctrl signal 380 is inputted into 386 and a data signal is outputted from 386.  For purpose of prosecution, it will be treated a signal being inputted.  
Regarding claim 42, the limitations “the memory controller is configured to receive the first sampled content and the second sampled content simultaneously”, it is unclear where “simultaneously” is shown in the figures nor in the specification.  For the prosecution, it will be treated as “the memory controller is configured to receive the first sampled content and the second sampled content”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-38, 40-44 & 46-49 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Kim et al (US20170110169).

Regarding claim 31, Kim discloses a memory controller generating plural signals to a memory (FIG 9B; controller 200c generating 11,23,15 U 17 to a memory 100c), the memory controller being connected with the memory(FIG 9B; 200c connected to 100c), wherein the memory controller outputs a clock signal and command/address signals to the memory and receives a first sampled content or a second sampled content through a plurality of data signals from the memory in response to a control signal (FIG 9B & 11; [0106-0108 discloses  command signals CA1 and CA2 transmitted from  memory controller 200c in control signal CA_T e.g., response to arising edge CK_INT1 rising edge of CK to acquire Pattern F2 and a falling edge INT1_INT2 of CK of acquire pattern G2], wherein Pattern F2 and Pattern G2 on DQ[13:8] in response to DQ signal).
Regarding claim 32, Kim discloses wherein the memory controller includes n pins to transmit the command/address signals and m pins to transmit the plurality of data signals, m is larger than n, and m is smaller than 2n (FIG 9B and 11; [0097-0099] discloses having e.g., CA1 less than DQ line e.g., R_DATA and Data, CA1 is greater when having patterns e.g., A-E). 
Regarding claim 33, Kim discloses wherein the memory is configured to output the first sampled content when the control signal is in a first state signal(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode), and configured to output the second sampled content when the control signal is in a second state signal (FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 in low mode and outputs G2 on DQ[13:8]).
Regarding claim 34, Kim discloses wherein the memory controller is configured to transmit the control signal to the memory (FIG 9B & 11; [0106-0108 discloses command signals CA1 and CA2 transmitted from memory controller 200c in control signal CA_T e.g., response to arising edge CK_INT1 rising edge of CK to acquire Pattern F2 and a falling edge INT1_INT2 of CK of acquire pattern G2 being transmitted to the memory 100c). 
Regarding claim 35, Kim discloses wherein the memory controller is configured to program a specified bit of a mode register of the memory using the control signal (FIG 13A; S209). 
Regarding claim 36, Kim discloses wherein a data signal of the plurality of data signals is the control signal (FIG 9B CA_T being inputted into CA and CA1 being generated wherein response to arising edge CK_INT1 rising edge of CK to acquire Pattern F2 and a falling edge INT1_INT2 of CK of acquire pattern G2], wherein Pattern F2 and Pattern G2 on DQ [13:8] in response to DQ signal).
Regarding claim 37, Kim discloses wherein the first sampled content is sampled in response to a first edge of the clock signal of a first type FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode and outputs F2 on  DQ[13:8] and the second sampled content is sampled in response to a second edge of the clock signal of a second type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 on low mode and outputs G2 on DQ[13:8]).
Regarding claim 38, Kim discloses wherein the first type is a rising edge and the second type is a falling edge (FIG 11; rising edge and a falling edge).
Regarding claim 40, Kim discloses wherein the memory is a DRAM and the memory controller is configured to control the DRAM (FIG 9B; [0036] 100c is DRAM and 200c is controlling 200c). 
Regarding claim 41, Kim discloses wherein the memory controller receives the first sampled content and the second sampled content through different data signals of the plurality of data signals (FIG 11; CA1 Pattern F1 on DQ [13:8] of Pattern F2 and Pattern G1 on Pattern G2). 
Regarding claim 42, Kim discloses wherein the memory controller is configured to receive the first sampled content and the second sampled content simultaneously (FIG 9; 200c receives the contents from DATA I/0 circuits).
Regarding claim 43, Kim discloses wherein the first sampled content is sampled in response to a first edge of the clock signal of a first type (FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode),  and the second sampled content is sampled in response to a second edge of the clock signal of a second type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 in low mode and outputs G2 on DQ[13:8]).
Regarding claim 44, Kim discloses wherein the first type is a rising edge and the second type is a falling edge (FIG 11; rising edge and a falling edge).
Regarding claim 46, Kim discloses wherein the memory controller receives the first sampled content and the second sampled content through the same data signals of the plurality of data signals(FIG 9; 200c receives the contents from DATA I/0 circuits).
Regarding claim 47, Kim discloses wherein the memory controller is configured to receive the first sampled content and the second sampled content sequentially (FIG 11; Pattern F2 on high mode and Pattern G2 in low mode sequentially). 
Regarding claim 48, Kim discloses wherein the first sampled content is sampled in response to a first edge of the clock signal of a first type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response to rising edge CK_INT1 rising edge of CK to acquire Pattern F2 on high mode) and the second sampled content is sampled in response to a second edge of the clock signal of a second type(FIG 11; [0106-0108 discloses CA1 transmitted from 200c in response a falling edge INT1_INT2 of CK of acquire pattern G2 in low mode and outputs G2 on DQ[13:8]).
Regarding claim 49, Kim discloses wherein the first type is a rising edge and the second type is a falling edge (FIG 11; rising edge and a falling edge).



Allowable Subject Matter
Claims 39 ,45 & 50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim 31. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konstinsky et al (US20140189224) discloses a memory receiving plural signals from a memory controller(Fig 2 & 4; para 19 & 95 discloses a memory receiving a plural signals CAs  from a memory controller) , wherein the memory samples command/address signals transmitted from the memory controller (Fig 2 discloses memory samples  CA0-CA3 transmitted from the memory controller). 
Ware et al (US20130083611) a memory system with a memory controller and a memory(Fig 4 & 6), the memory controller being connected with the memory,: the memory sampling command/address signals transmitted from the memory (Fig 6; CA{2:0); and the memory selectively outputting one of the first sampled content and the second sampled content through a plurality of data signals to the memory controller in response to a control signal (Fig 6; CA [2:0] comprising patterns A A’, B B’ outputted on DQ[7:0] in response to a control signal SelCA).
Wu et al (US9449660) discloses pattern OLD between t0-t1 when EN_2 is low state, and acquires t1-t4 pattern NEW when EN_2 is high).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827